UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1942


In Re:   KAREEM ABDULLAH KIRK-BEY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (3:12-cv-00106-RJC)


Submitted:   November 4, 2013               Decided:   November 8, 2013


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kareem Abdullah Kirk-Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kareem     Abdullah       Kirk-Bey       petitions       for     a   writ    of

mandamus seeking an order requiring the district court to honor

the “Averment of Jurisdiction” he filed, to stop the collection

of funds from his prison account, and to return funds previously

collected.        We    conclude       that       Kirk-Bey    is     not     entitled     to

mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary       circumstances.             Kerr    v.     United   States

Dist.    Court,      426 U.S. 394,    402    (1976);        United    States      v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.    2003).        Further,

mandamus     relief    is     available      only    when    the    petitioner      has   a

clear right to the relief sought.                   In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                       Mandamus may not be

used as a substitute for appeal.                    In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).                    The relief sought by Kirk-

Bey is not available by way of mandamus.                       Accordingly, we deny

Kirk-Bey’s “Affidavit of Financial Statement,” which we construe

as a motion objecting to the terms of the Prison Litigation

Reform Act, and deny the petition for writ of mandamus.                                   We

dispense     with      oral    argument       because        the    facts     and   legal

contentions     are    adequately       presented      in     the    materials      before

this court and argument would not aid the decisional process.

                                                                         PETITION DENIED

                                              2